*133The court decided that the plaintiff was entitled to recover, in an opinion
per curiam,
as follows:
The sole issue raised in this case has been decided by this court in the cases of James A. Greenwald v. United States, 88 C. Cls. 264; Charles G. Wadbrook v. United States, 90 C. Cls. 48; Henry M. Butler v. United States, 91 C. Cls. 88; and Warner U. Hines v. United States, decided December 1, 1941 (95 C. Cls. 156). Upon the decisions in those cases, plaintiff is entitled to recover. The claim, however, is a continuing one, and entry of judgment will be suspended pending receipt of a report from the General Accounting Office, showing the amount due plaintiff in accordance with this opinion.
It is so ordered.
In accordance with the above decision and upon a report from the General Accounting Office showing amount due thereunder, the court on November 2,1942, entered judgment, for the plaintiff in the sum of $372.92.